FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REY EMIDIO MALDONADO-                            No. 06-70690
HERNANDEZ,
                                                 Agency No. A091-657-223
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Rey Emidio Maldonado-Hernandez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam), and we deny in part and dismiss in part the petition for review.

      The IJ did not abuse her discretion by denying a second continuance to allow

Maldonado-Hernandez to seek post-conviction relief. See id. at 1247.

      We lack jurisdiction to review Maldonado-Hernandez’s contentions

regarding his allegedly defective criminal conviction, as we cannot collaterally

reexamine his conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th

Cir. 1995).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   06-70690